PER CURIAM.
Petitioner contends that the court erred in denying bond. After determining that the proof was evident or the presumption was great of petitioner’s guilt on the state’s charge of second degree murder, a life felony, so that bail is not mandatory, petitioner contends that the court did not consider its discretionary authority to grant bail as provided in Arthur v. Harper, 371 So.2d 96, 98 (Fla. 4th DCA 1978), approved in part and quashed in part on other grounds by, State v. Arthur, 390 So.2d 717 (Fla.1980). We deny the petition, concluding that the trial court exercised its discretion in denying bañ. The trial court heard all of the evidence and argument regarding petitioner’s ties to the community, his resources, and danger that he might abscond. In its order, the court stated “[t]his court having considered everything that has been presented by the state and the defense, finds that bond should not be set in this case.” Having given due consideration to the issues, the court appropriately exercised its discretion in denying bond.
Petition denied.
DELL, GUNTHER and WARNER, JJ., concur.